Grice, Justice.
Upon careful examination of the record and mature consideration of the application for certiorari, we have reached the conclusion that the certiorari (106 Ga. App. 435, 127 SE2d 168) was improvidently granted, and it is accordingly

Dismissed.


All the Justices concur.

Argued November 15, 1962
Decided December 3, 1962.
Eugene Cook, Attorney General, Carter Goode, Donald Pay-ton, Richard L. Chambers, Assistant Attorneys General, for plaintiff in error.
William Hall, William L. Norton, contra.